The Disciplinary Review Board having filed with the Court its decision in DRB 18-033, concluding that as a matter of final discipline pursuant to Rule l:20-13(c), Stephanie A. Hand of Livingston, who was admitted to the bar of this State in 2000, and **368who has been temporarily suspended from the practice of law since July 6, 2017, pursuant to Rule 1:20-13(b), should be suspended from practice for a period of one year based on respondent's plea of guilty in the United States District Court for the District of New Jersey to two misdemeanor counts of failure to file income tax returns in violation of 26 U.S.C. § 7203, conduct that constitutes violations of RPC 8.4(b) (criminal act that reflects adversely on the lawyer's honesty, trustworthiness or fitness as a lawyer), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And good cause appearing;
It is ORDERED that Stephanie A. Hand is suspended from the practice of law for a period of one year, effective immediately, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with *841the Affidavit of Compliance requirement of Rule 1:20-20(b)(l 5) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d) ; and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.